Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is found allowable. The restriction requirement, as set forth in the Office action mailed on 11/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/01/2021 is withdrawn with respect to Invention II and Species B, but the restriction requirement between Inventions I and III and between Inventions II and III still applies:
Claim 3 (directed to Species B) and Claim 10 (directed to Invention II) are no longer withdrawn from consideration because they requires all the limitations of an allowable claim. 
Claim 11 (directed to Invention III) remains withdrawn from consideration because it does not  require all the limitations of an allowable claim. In a 6/3/2022 interview with ENOCH PEAVEY, applicant has agreed to cancel claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ENOCH PEAVEY on 6/3/2022.
The application has been amended as follows: 
Cancel Claim 11.
Amend Claim 1 as follows:
1. A cleaning method for removing a deposit containing an evaporated substance of a dopant deposited in an exhaust pipe in a single crystal pulling-up system comprising a chamber and the exhaust pipe that exhaust a gas in the chamber, the method comprising: 
after a silicon single crystal doped with an n-type dopant is produced, 
a burning process of causing [[an]] atmospheric air to which no pulsation is applied to flow into the exhaust pipe through the chamber to burn a part of the deposit with [[the]] atmospheric air; 
after the burning process, a first removal process of causing an inert gas to which a pulsation is applied to flow into the exhaust pipe, to peel and remove a further part of the deposit; and 
a second removal process of causing [[an]] atmospheric air to which no pulsation is applied to flow into the exhaust pipe through the chamber to burn at least another part of the deposit with [[the]] atmospheric air, the at least another part of the deposit being unremoved in the first removal process, and the second removal process peeling and removing a burned substance of the at least another part of the deposit.  
Amend Claim 4’s last two lines as follows:
 . . . so that [[the]] atmospheric air to which no pulsation is applied flows into the exhaust pipe.
Amend Claim 5’s last two lines as follows:
 . . . so that [[the]] atmospheric air to which no pulsation is applied flows into the exhaust pipe.
Amend Claim 6 at lines 9-10 as follows:
 . . . except for at least another one of the plurality of exhaust hole valves to cause the inert gas . . . 
Amend Claim 8 at line 4-9 as follows:
in the first removal process and the second removal process, the further part of the deposit and the at least another part of the deposit [[is]] are trapped by the falling object trap, wherein the further part of the deposit and the at least another part of the deposit [[is]] are not passable through the rising portion and [[falls]] fall due to a weight of the further part of the deposit and a weight of the at least another part of the deposit.
Amend Claim 12 at lines 9-10 as follows:
. . . except for at least another one of the plurality of exhaust hole valves to cause the inert gas . . .

Allowable Subject Matter
Claims 1-8, 10, and 12-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest the subject matter of claim 1, an independent claim. The most relevant prior art references are TAKAMI and SCHWARZ. TAKAMI teaches a method for removing a deposit containing an evaporated substance of a dopant (the dopant can be N-type) deposited in an exhaust pipe in a single crystal pulling-up system comprising a chamber and the exhaust pipe; a first removal step of causing an inert gas to flow into the exhaust pipe to peel and remove a part of the deposit; and a second removal step of causing atmospheric air to flow into the exhaust pipe to burn another part of the deposit and to peel and remove the burned substance. Although TAKAMI does not explicitly teach that pulsation is applied to the inert gas, pulsation is a well-known technique in the cleaning art (see SCHWARTZ, which teaches using inert gas and air to clean a surface, wherein the inert gas has pulsation).
It is the examiner's position that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims. Specifically regarding claim 1, none of the prior art references teach or suggest a burning process of causing atmospheric air to flow into the exhaust pipe, wherein the burning process is performed after a silicon single crystal doped with N-type dopant is produced and before the first removal process of causing inert gas to flow into the exhaust pipe. In TAKAMI, the inert gas is supplied during the single crystal pulling (see para. 0026, 0029), and the supply of inert gas is continued after the single crystal rod is pulled into the pull chamber and after sufficient cooling is performed (see para. 0030, 0036), without an intervening burning process of supplying atmospheric air into the exhaust pipe.
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this Action. Therefore, Claim 1 and its dependent claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714